Exhibit 10.2 PROMISSORY NOTE Principal $675,000.00 Loan Date 04-21-2008 Maturity 04-21-2009 Loan No 503003088 Call/Coll Account Officer LL Initials References in the boxes above are for Lender’s use only and do not limit the applicability of this document to any particular loan or item. Any item above containing “***” has been omitted due to text length limitations. Borrower: PacificHealth Laboratories, Inc. Lender: Grand Bank, N.A. 100 Matawan Road, Suite 420 One Edinburg Road Matawan, NJ07747 Hamilton, NJ08619 Principal Amount: $675,000.00 Initial Rate: 5.250% Date of Note: April 21, 2008 PROMISE TO PAY. PacificHealth Laboratories, Inc. ("Borrower') promises to pay to Grand Bank, N.A. ("Lender"), or order, in lawful money of the United States of America, the principal amount of Six Hundred Seventy-five Thousand & 00/100 Dollars ($675,000.00) or so much as may be outstanding, together with interest on the unpaid outstanding principal balance of each advance. Interest shall be calculated from the date of each advance until repayment of each advance. Borrower also promises to pay all applicable fees and expenses. PAYMENT. Borrower will pay this loan in one payment of all outstanding principal plus all accrued unpaid interest on April 21, 2009. In addition, Borrower will pay regular monthly payments of all accrued unpaid interest due as of each payment date, beginning May 21, 2008, with all subsequent interest payments to be due on the same day of each month after that Unless otherwise agreed or required by applicable law, payments will be applied first to any accrued unpaid interest; then to principal; and then to any late charges. The annual interest rate for this Note is computed on a 365/360 basis; that is, by applying the ratio of the annual interest rate over a year of 360 days, multiplied by the outstanding principal balance, multiplied by the actual number of days the principal balance is outstanding. Borrower will pay Lender at Lender's address shown above or at such other place as Lender may designate in writing. VARIABLE INTEREST RATE. The interest rate on this Note is subject to change from time to time based on changes in an independent index which is the Wall Street Journal Prime (the Index"). The Index is not necessarily the lowest rate charged by Lender on its loans. If the Index becomes unavailable during the term of this loan, Lender may designate a substitute index after notifying Borrower. Lender will tell Borrower the current Index rate upon Borrower's request, The interest rate change will not occur more often than each DAY. Borrower understands that Lender may make loans based on other rates as well The Index currently is 5.250% per annum. The interest rate to be applied to the unpaid principal balance during this Note will be at a rate equal to the Index, adjusted if necessary for any minimum and maximum rate limitations described below, resulting in an initial rate of 5.250% per annum. NOTICE: Under no circumstances will the interest rate on this Note be less than 5.000% per annum or more than the maximum rate allowed by applicable law. PREPAYMENT. Borrower may pay without penalty all or a portion of the amount owed earlier than it is due.
